Title: To George Washington from Brigadier General William Smallwood, 26 May 1778
From: Smallwood, William
To: Washington, George


                    
                        Dr sir,
                        Wilmington [Del.] 26th May 1778
                    
                    I have just recd your favour of the 25th Inst. & am happy to find the Measures I had Adopted have in a great Measure Coincided with your views and the Possition you have recommended, I had just finished my Letter to send by Mr Fitzhugh, shall send the Express off with him—I hope my reasons for remaining here thus long will Suffice for deviating from your orders in not Marching Immediately as you required on rect of yours—the first Brigade will get as far as Dilworths to Night and will join you Tomorrow, the Second and remainder of the Stores I shall move with about 1 oClock tomorrow Morning and rest Assured every Necessary precaution to guard against a Surprise shall be used. I have the Honor to be Your Obdt Hble servt
                    
                        W. Smallwood
                    
                    
                        P.S. what with the smallness of the Second Brigade and want of Arms, we shall be very weak. therefore be not surpriz’d if you should hear of our running away. I hear there is one Compy of Mattrosses 30 men with 2 field pieces and about 200 Militia arived at the head of Elk the remainder  are daily expected I sent an officer this morning to get a State of the Stores &c. and returns of the Troops there and to be informed when the remainder might be expected.
                    
                